March 5, 2015.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  TEXAS G&S INVESTMENTS, INC. D/B/A TEXAS MONEY EXCHANGE,
                          Appellant

NO. 14-14-00145-CV                          V.

              CONSTELLATION NEWENERGY, INC., Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Constellation
NewEnergy, Inc., signed, November 25, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion. We further order that all costs
incurred by reason of this appeal be paid by appellee, Constellation NewEnergy,
Inc. We further order this decision certified below for observance.